Citation Nr: 0518128	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  96-43 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
postoperative scar of the left shoulder.

2.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active duty in the Air Force from October 
1950 to September 1954, with additional service in the Air 
Force Reserve, including a period of active duty for training 
from February 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  In that decision, the RO denied an 
increase in excess of 20 percent rating for a cervical spine 
disability and denied an increased (compensable) rating for a 
postoperative scar of the left shoulder. 

In an October 1998 rating decision, the RO increased the 
rating assigned for the cervical spine disability to 40 
percent.  Since the increase did not constitute a full grant 
of the benefit sought, the increased rating issue regarding 
the cervical spine disability remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  That issue is 
addressed in the Remand below.

In a May 2002 rating decision, the RO denied a claim (pending 
since 1996) for a total disability rating based on 
unemployability (TDIU rating).  In a January 2003 informal 
brief submitted by the veteran's representative, the 
representative indicates that the veteran disagrees with that 
denial.  The Board construes this as a notice of disagreement 
with the May 2002 rating decision.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  This is addressed in the Remand, 
below.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran's service-connected postoperative scar of the 
left shoulder is well healed, less than 6 square inches (39 
sq. cm.) in area, asymptomatic, and does not limit function.

CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
postoperative scar of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.118 Diagnostic Codes 7803, 7804, 7805 (effective prior to 
August 30, 2002), Diagnostic Codes 7801-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in a  letter dated in April 2001 and in the 
statement of the case and supplemental statements of the 
case.  These documents in combination informed the veteran of 
the information and evidence necessary to substantiate the 
claim, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
and other evidence adequately identified by the appellant in 
support of his claim.  The veteran has been afforded relevant 
examination.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case because 
VCAA did not exist at that time.  However, after VCAA-
compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.

II.  Analysis

The veteran is claiming that he is entitled to an increased 
rating for his service-connected cervical spine disability 
and postoperative scar of the left shoulder.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established, and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has reviewed all the evidence of record including 
service medical records and private and VA medical records 
since service, with an emphasis on the more recent evidence 
dated beginning from the year prior to receipt - in May 1996 
- of the veteran's claim for an increase.  The more recent 
evidence consists of contentions of the veteran; various VA 
medical records reflecting treatment from 1995 through 2004 
for different medical conditions and disorders; and reports 
of VA examinations in March 1996, November 1996, October 
1998, January 2004, and January 2005.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.

Subsequent to the initiation of the veteran's claim, the 
regulations for rating scars were revised effective August 
30, 2002.  Schedule for Rating Disabilities; The Skin, 67 
Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2004)).  

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
was notified of the revisions in the March 2004 supplemental 
statement of the case.  

The veteran's service-connected postoperative scar of the 
left shoulder has been evaluated as 0 percent disabling under 
diagnostic criteria for rating skin disabilities.  

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration. Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration. Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  38 
C.F.R. § 4.118 (effective before August 30, 2002).

Under the revised regulations at 38 C.F.R. § 4.118 (2004), 
scars other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating. 

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations are as follows:  
(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  (2) A deep scar is 
one associated with underlying soft tissue damage.  (3) A 
superficial scar is one not associated with underlying soft 
tissue damage.  (4) An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  (5) A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See § 
4.68 of this part on the amputation rule.)

Service medical records in February 1951 show that the 
veteran was diagnosed with exostosis of the left humerus.  At 
that time he underwent excision of exostosis of the left 
humerus.  An operation report contains a postoperative 
diagnosis of exostosis, upper end, antero lateral surface, 
left humerus.  The record indicates that a curved 
longitudinal incision was made over the antero lateral 
surface of the upper left arm, and extended down through the 
fibers of the deltoid muscle until the exostosis was reached.  
The exostosis was removed.  Very little bleeding was 
encountered and periosteum was sutured and the tendon of the 
pectoralis major muscle was sutured to the cut edge of the 
bone where it had been previously removed in exposing the 
exostosis.  This was sutured, and the deltoid muscle fibers 
were allowed to fall back in place and the skin was sutured.  
By early the next month in March 1951, the wound was 
completely healed, elbow motion was good.  In mid-March 1951 
the veteran returned to begin shoulder motion.  

The report of an April 1955 VA examination contains findings 
that on examination of left shoulder, appearance and function 
were normal, other than for a well-healed non-symptomatic 
operative scar of the anterior aspect of the shoulder.  There 
was normal contour and alignment, no swelling, full motion, 
and no apparent atrophy or weakness.  The diagnosis was 
operative scar, left shoulder, no orthopedic pathology 
apparent otherwise.

The evidence includes the report of VA examination in October 
1998.  At that time, the veteran reported that he had 
constant pain, weakness and stiffness to the left shoulder 
since injury in January 1951.  He also reported having 
fatigue and lack of endurance to the left shoulder.  He 
attributed these symptoms as residuals of the osteotomy of 
exostosis of the left humerus in January 1951.  On 
examination, with respect to the scar, there was a linear 
shaped scar located on the anterior left shoulder, measuring 
10 centimeters in length and 1 centimeter in width.  There 
was no palpable tenderness and no adherence of the scar.  The 
scar was firm in texture, slightly elevated and pink in 
color.  There was some underlying tissue loss and minimum 
disfigurement.  The report indicated there was no limitation 
of function.  Inflammation was absent.  There was no edema, 
keloid formation, or burn.  

The report noted X-ray examination findings of: (1) the left 
humerus was negative for any changes, fractures or 
dislocation; normal left humerus; and (2) X-ray examination 
of the left shoulder showed minimal arthritic changes in the 
AC Joint.

The report contains diagnoses including (1) status post 
osteotomy of exostosis of left humerus, with arthritic 
changes of the AC joint of the left shoulder; and (2) scar of 
the left shoulder measuring 10 cm by 1 cm.  Residuals of some 
underlying tissue loss and slight elevation of scar.

The recent evidence includes the report of VA examination in 
January 2004.  At that time, the veteran reported that after 
the inservice surgery he was able to function well, without 
any significant abnormalities or deformity during service.  
The examination report noted that in 2001, the veteran fell 
and fractured the distal end of the left radius.  He was 
treated with a cast on the left hand and forearm for six to 
eight weeks.  After the cast was removed, he had significant 
deformity of the left hand and was unable to move any 
fingers.  Over the last two years he had lost complete 
function of the left hand and wrist due to significant 
contracture.  Additionally, his left elbow and shoulder are 
frozen because of the long period of immobilization in a cast 
for the left wrist.  Currently he had almost lost range of 
motion of the left elbow and left shoulder.

On examination, there was a surgical scar on the anterior 
aspect of the left shoulder secondary to removal of exostosis 
from the left humerus.  The scar was about seven to eight 
centimeters anteriorly of the left shoulder without 
significant deformity or disfigurement.  There was no 
significant pain or tenderness on palpation of the left 
shoulder; and no significant swelling or edema or evidence of 
cyanosis.  Review of old X-rays revealed significant 
degenerative disc disease and degenerative joint disease of 
the shoulder.  

The report includes diagnoses of (1) exostosis of the left 
humerus, status post excision; (2) history of fracture of the 
distal end of the left radius, status post reduction and 
fixation with cast, resulting in severe misuse and 
contracture with almost complete loss of function of the left 
wrist and hand; (3) and history of severe degenerative joint 
disease of the left shoulder and left elbow.  

The examiner concluded with an opinion, regarding the left 
elbow/left shoulder, that the veteran had good range of 
motion of the left shoulder and left elbow prior to fracture 
of the left radius in 2001; however, fixation and 
immobilization in a cast resulted in misuse contracture of 
the shoulder and elbow, as well as the wrist. 

In an addendum to the examination, the examiner noted that X-
ray examination of the left shoulder showed evidence of 
degenerative joint disease with high riding humerus and 
narrowing of the subacromial space.  The examiner opined that 
this was most likely secondary to chronic rotator cuff 
injury, with degenerative narrowing and spurring of the 
acromioclavicular joint.

On review, the evidence of record shows that the scar is 
about seven to eight centimeters long, located anteriorly on 
the left shoulder, and is without significant deformity or 
disfigurement.  There is no significant pain or tenderness on 
palpation of the left shoulder; and no significant swelling 
or edema or evidence of cyanosis.  There is no evidence that 
the postoperative scar of the left shoulder is poorly 
nourished with repeated ulceration, or tender and painful on 
objective demonstration.  

As reflected in the recent VA examination report of January 
2004, the evidence does not show that there is any limitation 
of function associated with the scar.  Although there is 
evidence of arthritis involving the AC joint, that has been 
linked to a non-service-connected etiology.  Although the 
scar may be characterized as deep, the evidence does not show 
that the scar limits the motion of any joints, or that the 
area of the scar exceeds 6 square inches (39 sq. cm.), so as 
to warrant a 10 percent rating under Diagnostic Code 7801.   

The multiple examinations all indicate that the scar is well 
healed, stable, not ulcerated, and not tender or painful on 
examination.  In addition, the evidence does not indicate 
that the scar, as opposed to unrelated musculoskeletal 
pathology, results in any limitation of function. The Board 
finds, therefore, that the criteria for a compensable rating 
based on either version of the rating criteria are not met.  
For that reason the preponderance of the evidence is against 
the claim of entitlement to compensable rating for 
postoperative scar on the left shoulder.

In reaching the conclusions above the Board has considered 
whether the veteran's service-connected scar presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted. See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338- 339 (1996).  

In this regard, the Board notes that the evidence does not 
show that the veteran's service-connected scar in and of 
itself, interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.

The veteran claims that his scar disability has caused him 
difficulty.  However, that claim must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Based on the foregoing, the Board finds that the 
postoperative scar of the left shoulder does not satisfy the 
criteria for a compensable rating under the rating criteria.  
As discussed above, with respect to that disability, the 
disability picture does not more nearly approximate the 
criteria for the next higher evaluation under any pertinent 
diagnostic criteria addressing the disability.  An increased 
rating on a schedular basis is therefore denied for the 
claimed disability.  The evidence is not in such equipoise as 
to warrant consideration of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102.


ORDER

A compensable rating for postoperative scar of the left 
shoulder is denied.


REMAND

As noted in the Introduction, a timely notice of disagreement 
has been received as to the denial of a TDIU.  An unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The veteran is seeking an increased rating for a cervical 
spine disability.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review of that claim for the following reasons.  

When evaluating diseases and injuries of the spine, in 
addition to evaluation pursuant to the schedule of ratings 
for the musculoskeletal system, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2004).  

During the January 2005 VA examination for neurological 
disorders, the examiner noted a number of deficits including 
diabetic peripheral neuropathy; sensory ataxia; slowness of 
gait; mild imbalance of gait; urinary frequency, urgency and 
bladder irritability; and residuals of injury to the left arm 
and hand.  Mostly, the examiner associated these to 
conditions unrelated to the service-connected cervical spine 
disability; and the examiner opined that he saw no definite 
evidence of a cervical myelopathy.  The examiner opined, 
however, that the cervical spine disability could be 
contributing to some of the other neurological deficits.  In 
this connection he recommended that an MRI (magnetic 
resonance imaging) examination of the cervical spine would 
make for a more complete evaluation.  

In view of the foregoing, the Board finds that after 
obtaining any additional records, VA should arrange for the 
veteran to undergo MRI examination by VA.  Then the examiner 
from the January 2005 VA examination should be requested to 
review the results of the MRI examination and provide an 
opinion for the purpose of determining the total picture of 
the current nature and severity of the veteran's service-
connected cervical spine disability.  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Obtain any VA medical records for 
treatment from January 2005 to the 
present of the veteran's service-
connected cervical spine disorder.  All 
efforts to obtain these records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available. 

2.  After accomplishing the above and 
obtaining any available records, the RO 
should arrange for the appellant to 
undergo MRI examination of the cervical 
spine.  Thereafter, the examiner from the 
January 2005 VA nerve examination (if 
available, otherwise another appropriate 
physician) should review the results of 
that MRI examination together with the 
January 2005 examination report and the 
claims file in general, and provide an 
addendum to the January 2005 examination.  

In the addendum report the examiner 
should report all findings of the MRI 
examination and provide an opinion as to 
what if any neurological deficits present 
are etiologically related to the cervical 
spine disability.  In this connection, 
the examiner should comment on the MRI 
findings in relation to comments in the 
January 2005 examination that: (1) the 
examiner could not exclude myelopathy 
underlying other deficits; and (2) the 
cervical spine disability could be 
contributing to gait dysfunction and 
unsteadiness.

The examiner also should note all 
symptoms compatible with sciatic 
neuropathy, such as characteristic pain 
and demonstrable muscle spasm, absent 
reflexes, or other neurological findings 
appropriate to the site of the diseased 
disc or discs concerning the cervical 
spine.  

The examiner also should specifically 
comment as to the frequency of 
incapacitating episodes associated with 
the veteran's service-connected cervical 
spine disability, to include a specific 
statement as to the total duration of 


any incapacitating episodes during the 
past 12 months for the spine disability.  

For purposes of evaluation, an 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome requiring 
bed rest prescribed by a physician, and 
treatment by a physician.  The examiner 
should discuss the effect the veteran's 
cervical spine disorder has upon his 
daily activities. 

3.  The RO should then readjudicate the 
cervical spine claim.  If any such action 
does not resolve a claim, issue the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all relevant evidence 
received since the January 2005 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

4.  The RO should provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to 
TDIU.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b). If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If so filed, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


